Citation Nr: 1026992	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  06-23 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to increased evaluation for posttraumatic stress 
disorder (PTSD), currently evaluated at 30 percent. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. M. Gillett


INTRODUCTION

The Veteran served on active duty from February 1961 to May 1984.

This matter comes to the Board of Veterans' Appeals (Board) from 
a June 2005 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California which, in 
pertinent part, denied the Veteran's claim for an increased 
evaluation for posttraumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.  

During the pendency of this appeal, the Veteran, a resident of 
Guam, did not relocate.  However, although the Oakland RO issued 
the June 2005 rating decision from which this appeal arises, 
during the pendency of this appeal, the RO in San Diego, 
California assumed jurisdiction.

In the June 2005 rating decision from which this appeal arises, 
the Oakland RO also denied the Veteran's claim for entitlement to 
an increased evaluation for residuals of a gunshot wound to the 
abdomen, status post temporary colostomy, currently evaluated at 
30 percent.  In August 2005, the Veteran filed a Notice of 
Disagreement (NOD) and, in March 2008, the San Diego RO issued a 
Statement of the Case (SOC).  As the Veteran did not file a 
substantive appeal to the Board regarding this issue, it is not 
in appellate status and is not before the Board.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2009).  

The Veteran did not request a hearing before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record discloses a need for further development 
prior to appellate review.  The pertinent evidence is summarized 
briefly below.  

In a March 2005 VA psychiatric examination report, the Veteran 
reported that he had never sought treatment for his PTSD 
disorder.  He reported intrusive memories of his time in Vietnam 
and frequent feelings of anger.  He stated that he tended to 
spend his free time reading or visiting with his friends.  
Although he enjoyed the company of others, the Veteran indicated 
that he preferred to be alone.  The examiner noted that the 
Veteran was very successful at his position, working as a 
readjustment counselor at the VA.  Upon mental evaluation, the 
examiner stated that the Veteran experienced depression only when 
he thought about the occasions during which he was injured, 
presumably during service.  The examiner diagnosed PTSD and 
assigned a Global Assessment of Functioning (GAF) score of 65.

In an August 2005 statement, the Veteran reported that, rather 
than spending time with friends, he actually only socialized with 
business associates.  He stated that he currently had no social 
life as he preferred to be alone.  He also indicated that his 
work proficiency had decreased with the change of seasons.  He 
stated that having to hear from fellow veterans about recent 
conflicts as part of his duties was causing him to experience 
irritability, depression, anger, sleep disturbances, intrusive 
thoughts, and short memory lapses.  

The record reflects that, in order to assist the Veteran with his 
claim, the RO scheduled an additional VA psychiatric examination 
for March 13, 2008.  The record indicates that the VA issued a 
notice letter to the Veteran, informing him of the date, time, 
and location of the examination.  The record further indicates 
that the Veteran did not appear for this examination and did not 
contact the VA to indicate his reasons for failing to appear.

In a March 2009 VA treatment record, the examiner stated that the 
Veteran had screened positively for depression.  The Veteran 
stated that he was gradually losing interest in his usual 
activities, such as golf, and was encountering stress due to 
work.  He indicated that he was consuming two to four alcoholic 
drinks per day, but reported that he used to drink more while 
golfing.  He stated that he was ambivalent about his approaching 
retirement and was unsure about his life plans.  Upon mental 
examination, the examiner indicated that the Veteran's mood was 
dysphoric and his affect was congruent with his mood.  The 
diagnoses were "phase of life problem" and PTSD.  The GAF score 
was 60.  

In a July 2009 statement, the Veteran indicated that he was 
surprised that the VA had sent him a Supplemental Statement of 
the Case because they had not provided him with a recent VA 
psychiatric examination.  He stated that he was not taking any 
psychiatric medication to treat his disorder even though he still 
had difficulties with intrusive memories and feelings of anger.  
He stated that he preferred to deal with these situations by 
detaching himself from others and avoiding social functions to 
the best of his abilities.

The Board finds that the AMC/RO must provide the Veteran with a 
VA examination to determine the current extent of his PTSD 
disorder.  The RO last provided the Veteran with a VA psychiatric 
examination in March 2005.  The record indicates the RO attempted 
to provide the Veteran with an additional VA examination in March 
2008 and that the Veteran did not appear.  Normally, when a 
Veteran fails to appear for a scheduled examination without good 
cause in a claim for increase, the claim will be denied.  See 38 
C.F.R. § 3.655 (2009).  However, in the five-year interim since 
the most recent March 2005 VA psychiatric examination report, the 
Veteran has submitted statements indicating that his disorder has 
increased in severity.  Moreover, in the March 2009 VA treatment 
record, the examiner noted that the Veteran had screened 
positively for depression and appeared dysphoric.  In analyzing 
his condition, the March 2009 VA examiner assigned a GAF score 5 
points lower than that assigned by the March 2005 VA examiner.  
The Board also notes that, although the Veteran did not appear at 
the March 2008 VA psychiatric examination, he did participate in 
a March 2008 VA examination to determine the current extent of 
the residuals of his gunshot wound.  Therefore, considering the 
Veteran's statements indicating a worsening of his disorder, the 
March 2009 treatment record suggesting increased depression, and 
the Veteran's noted cooperation with the VA in appearing for a 
March 2009 VA medical examination, the Board finds that the RO 
should provide the Veteran with a VA psychiatric examination to 
determine the current extent of his PTSD disorder.  It is 
pertinent to note that the VA's General Counsel has indicated 
that when a claimant asserts that the severity of a disability 
has worsened since the most recent VA examination, an additional 
examination is appropriate.  See VAOPGCPREC 11-95 (April 7, 
1995); see also, e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 
(1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request the Veteran to 
identify the names, addresses, and 
approximate dates for all VA and non-VA 
health care providers, if any, who provided 
treatment his PTSD since March 2009.  The 
AMC/RO must include the correct authorization 
and release forms to allow for the 
procurement of such records. 

2.  After the above development is complete, 
the AMC/RO should schedule the Veteran for a 
VA psychiatric examination to determine the 
severity of his PTSD.  The claims folder 
should be made available to and reviewed by 
the examiner.  All appropriate tests and 
studies should be conducted.  

A complete rationale for any opinion 
expressed and conclusion reached should be 
provided.

3.  The Veteran is hereby notified that it is 
his responsibility to report for any 
examination, and to cooperate in the 
development of the claim.  The Veteran is 
also notified that failing to report for a VA 
examination without good cause may adversely 
affect his claim.  38 C.F.R. §§ 3.655.

In the event that the Veteran does not report 
for any scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After completion of the foregoing, the 
AMC/RO should re-adjudicate the claim.  If 
the benefits sought remain denied, the 
Veteran and his representative must be 
furnished an SSOC and be given an opportunity 
to submit written or other argument in 
response before the claims file is returned 
to the Board for further appellate 
consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


